Citation Nr: 0109814	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches, blackouts, 
memory loss, poor vision, and a seizure disorder.

(The claims of entitlement to service connection for 
gastrointestinal and ankle disorders and whether new and 
material evidence has been presented to reopen claims of 
entitlement to service connection for a skin rash of the 
feet, residuals of mouth trauma and loss of teeth, and 
cardiovascular and pulmonary disorders are the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956 and from October 1962 to October 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claim.  In 
June 1999, a video-conference hearing was held before the 
undersigned Board member making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  In September 
1999, the Board denied the claim.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In April 2000, counsel for the veteran and VA filed a Joint 
Motion for Partial Remand and to Stay Further Proceedings.  
The parties moved the Court to vacate that portion of the 
September 1999 Board decision that denied entitlement to 
service connection for headaches, blackouts, memory loss, 
poor vision, and a seizure disorder and to remand that issue 
for further consideration.  An Order of the Court dated in 
April 2000 granted the motion and vacated that part of the 
Board's decision, remanding the claim for further 
consideration. 

The veteran has also claimed entitlement to service 
connection for a psychiatric disorder as secondary to 
service-connected tinnitus.  See VA Form 9, dated April 24, 
1998.  This claim has not yet been adjudicated and is 
referred to the RO for appropriate action.


REMAND

Additional development of the evidentiary record is required.  
Review of the claims folder reveals that the veteran receives 
treatment for his claimed disability(ies) at the VA Medical 
Centers (VAMCs) in Tuskegee and Huntsville, Alabama.  His 
most recent VA outpatient treatment records associated with 
the claims folder are dated in 1996.  Accordingly, upon 
remand, the RO should ensure that all of the veteran's VA 
treatment records have been associated with the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, there is a medical statement of record from Chester 
B. Primm, M.D. indicating that he first treated the veteran 
for blackouts and seizures in 1965.  However, Dr. Primm's 
actual treatment records of the veteran have not been 
obtained.  The RO should make arrangements to obtain these 
records on remand. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)). 

Finally, although the veteran underwent VA examinations in 
1997 it does not appear that his medical records were 
available for review by the examiners.  To ensure that the 
duty to assist the veteran has been fulfilled, he should be 
afforded another VA examination(s) after all his treatment 
records have been obtained, and the examiner(s) should be 
provided access to the claims file.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991); see also 38 C.F.R. 
§ 4.2 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)). 

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  Ask the veteran for the approximate 
dates of all VA treatment, and the names 
of all VA hospitals or outpatient clinics 
at which he has received treatment for 
headaches, blackouts, memory loss, poor 
vision, or a seizure disorder.  Obtain and 
associate with the file all VA treatment 
records of the veteran of which he 
provides notice, including from the 
Huntsville and Tuskegee VAMCs dated since 
1996.  All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

2.  Request that the veteran provide the 
names, addresses, and approximate dates 
of treatment for all private medical 
providers who have diagnosed or treated 
him for headaches, blackouts, memory 
loss, poor vision, or a seizure disorder.  
The Board is particularly interested in 
treatment received from Chester B. Primm, 
M.D. since 1965.  Ask the veteran to 
provide an appropriate release for each 
care provider.  Request from each 
provider copies of all treatment records 
for the veteran that are adequately 
identified.  The Board points out that 
actual treatment record, as opposed to 
summaries, are pertinent.  Associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran so he 
may obtain and submit the records 
himself.  

3.  Subsequently, schedule the veteran for 
a complete and thorough VA examination(s) 
by an appropriate specialist(s).  Prior to 
conducting the examination(s), the 
examiner(s) should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history.  The examination report(s) should 
reflect review of pertinent material in 
the claims folder, including the service 
medical records. 

The examiner(s) must express an opinion 
as to whether the veteran suffers from a 
disability or disabilities manifested by 
headaches, blackouts, memory loss, poor 
vision (other than refractive error of 
the eye), or seizures.  All tests deemed 
necessary by the examiner(s) are to be 
performed in order to ascertain the 
correct diagnosis(es). 

The examiner(s) should specifically express 
an opinion as to the date of onset and 
etiology of any disability or disabilities 
manifested by headaches, blackouts, memory 
loss, poor vision, or seizures identified on 
examination.  Specifically, the examiner(s) 
is asked to determine whether it is at least 
as likely as not that any of these conditions 
had its onset during active service or is 
related to any in-service disease or injury, 
including, but not limited to, the veteran's 
in-service head injury in 1963.  

The medical rationale for the opinion(s) 
should be provided, citing the objective 
medical findings leading to the examiner's 
conclusion(s).

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the 
report(s) must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000);  see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  
  
5.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


